DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2021 has been considered by the examiner.
Drawings
The drawings are objected to because In Figs. 6-8 there is incorrect shading that makes the drawings unclear and hard to read regarding the different parts referenced in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,784,321 to Pritchard in view of U.S. Patent No. 11,371,589 to Mock et al.
Regarding claims 1 and 12, the Pritchard patent teaches a wheel end disconnect assembly comprising: a housing 96; a shift ring 86 (this is shown as a dog ring in Fig. 2a with teeth on the inner surface) ring supported for axial translation along an axis relative to the housing between a connected position in which the shift ring couples an input member 46 to a wheel hub 60 for rotation therewith and a disconnected position in which the input member and the wheel hub are rotatable relative to each other; a shift fork 88; and an actuator 54 configured to move the input portion to pivot the first and second arm portions such that the first and second arm portions translate the shift ring between the connected and disconnected positions.  See Figs. 2a and 2b.
However, the Pritchard patent lacks a specific teaching that the shift fork has two arms and is pivotally mounted to the housing at a junction of the two arms.
The Mock patent teaches a shift fork for a shift ring 280, the shift fork having two arms 1125 (the two arms are shown in Fig. 11), and an input portion extending from a junction of the first and second arm portions (this portion is interpreted as the portion above spring 1165), the shift fork pivotably coupled to the housing (the guide bracket 535 has the fork pivotally mounted to it and the guide bracket is mounted to the housing, the bracket has two tabs shown in Fig. 11 that support pin 1120, see column 10, lines 30 and 31 and Figs. 6 and 11) at the junction of the first and second arm portions.  See Figs. 6 and 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Pritchard patent to use the shift fork structure with a pivot as taught by the Mock patent, as it would have been substituting one known prior art element for another using known methods, namely, a pivoting fork instead of a sliding fork, to provide the predictable result of a fork that is flexible to prevent damage to the clutch.  See column 14, lines 20-50 of the Mock patent.
Regarding claims 2 and 13, the actuator is stated to be an electromagnetic actuator in the Pritchard patent.  See column 8, lines 47-49.
It is not explicitly stated that this is a solenoid actuator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention, to realize that a solenoid is a type of electromagnetic actuator that would be encompassed by the general term electromagnetic actuator.
Regarding claims 3 and 14, the actuator is stated to be bi stable electromagnetic actuator in the Pritchard patent.  See column 10, lines 51 and 52.  This is interpreted as a bi stable solenoid.
Regarding claim 4, the actuator is operable between a first state in which a constant latching force of the actuator retains the shift ring in the disconnected position, and a second state in which the constant latching force of the actuator retains the shift ring in the connected position.  See columns 9 and 10 in their entirety where the function of the actuator is explained in the Pritchard patent to state the different positions of the clutch.
Regarding claim 5, the shift fork has a pivot point between a location where the input portion is drivingly engaged with the actuator and a location where ends of the first and second arm portions engage the shift ring. See Figs. 5, 6 and 11 of Mock.
Regarding claim 6, an end of the first arm portion and an end of the second arm portion are diametrically opposed to each other. See Fig. 11 of Mock.
Regarding claim 7, in an end of the first arm portion includes a pin 1140 extending therefrom and engaging the shift ring and an end of the second arm portion includes a pin extending therefrom and engaging the shift ring.  See Fig. 11 of Mock.
Regarding claim 8, the first arm portion extends from the junction in a first circumferential direction about the shift ring and the second arm portion extends from the junction in an opposite circumferential direction about the shift ring.  See Fig. 11 of Mock.
Regarding claim 9, the input member; and the wheel hub, wherein the shift ring includes at least one set of splines, wherein when the shift ring is in the connected position, the at least one set of splines engages a first mating set of splines defined on the input member and a second mating set of splines defined on the wheel hub, wherein when the shift ring is in the disconnected position, the at least one set of splines is disengaged from the first mating set of splines or the second mating set of splines. See Fig. 2a in Pritchard where the hub is disconnected from the sleeve 86.
Regarding claim 15, the first arm portion is pivotably coupled to the first tab at a location between the proximal end of the first arm portion and the distal end of the first arm portion, and wherein the second arm portion is pivotably coupled to the second tab at a location between the proximal end of the second arm portion and the distal end of the second arm portion.  The tabs are interpreted as the parts that support part 1120 that is part of the frame 535, and the two arms are both adjacent to the tabs and pivotally connected in the Mock patent.
Regarding claim 16, the distal end of the first arm portion and the distal end of the second arm portion engage the dog ring. See Fig. 11 of Mock.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a wheel end disconnect system for selectively rotationally fixing an axle shaft and a wheel hub to each other having a first sensor associated with the axle shaft and configured to measure a parameter indicative of speed of the axle shaft; a second sensor associated with the wheel hub and configured to measure a parameter indicative of speed of the wheel hub; a shift ring; a shift fork pivotably coupled to the housing; and a controller in communication with the first sensor, the second sensor and the actuator, the controller configured to cause the actuator to pivot the shift fork from the first position to the second position in response to a speed differential between the axle shaft and the wheel hub being within a predetermined speed differential threshold and the remaining structure of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2020/0148058 to Eschenburg et al. teaches a pinion disconnect.	
U.S. Publication No. 2015/0034445 to Clohessy et al. teaches a disconnecting hub, but lacks a teaching of a fork pivotally mounted to the housing.
U.S. Publication No. 2012/0018274 to Prix et al. and U.S. Publication No. 2010/0116076 to Hoering et al. both teach pivoting shift forks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655